DETAILED ACTION
This Office Action is in response to the applicant's amendment filed December 14th, 2020. In virtue of this communication, claims 1-11 and 13 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 10,014,352 B1; hereinafter Tsai) in view of Song et al. (US 2014/0367644 A1; hereinafter Song) and Seki et al. (US 2019/0221770 A1; hereinafter Seki).


a substrate 110 including a foldable portion 116, wherein the foldable portion 116 has a first bottom surface (bottom of 110 at 116) (see Figs. 1A and 1B, column 3, line 56-65, column 4, line 24-33); 
a display structure 130 disposed on the foldable portion 116 and having a second bottom surface (bottom of 130) (see Fig. 1A, column 3, line 57 - column 4, line 8); 
an encapsulation layer disposed on the display structure; 
a plurality of touch electrodes 150 (see Fig. 1A, column 4, line 1-23, and column 6, line 10-22); disposed on the encapsulation layer, wherein the encapsulation layer is disposed between the display structure and the plurality of touch electrodes; and 
a protecting layer (consisting of 140, 170, 160) disposed on the foldable portion 116 and on the plurality of touch electrodes 150, the protecting layer (consisting of 140, 170, 160) having a first top surface 140A (see Fig. 1A, column 3, line 57-65, column 4, lines 8-10, 34-46, and column 6, line 17-22); 
wherein a first distance (distance from the bottom of 110 at 116 to 140A) is measured from the first bottom surface (bottom of 110 at 116) to the first top surface 140A, a second distance (distance from the bottom of 110 at 116 to the bottom of 130) is measured from the first bottom surface (bottom of 110 at 116) to the second bottom surface (bottom of 130), wherein the second distance is less than the first distance (see Fig. 1A and column 3, line 57 - column 4, line 10), wherein the protecting layer (consisting of 140, 170, 160) comprises a polarizer 160 and a cover layer 140, the polarizer 160 is disposed between the cover layer 140 and the display structure 130 
Tsai does not disclose an encapsulation layer disposed on the display structure, or wherein the plurality of touch electrodes is disposed on the encapsulation layer, wherein the encapsulation layer is disposed between the display structure and the plurality of touch electrodes. Additionally, Tsai does not explicitly disclose wherein a thickness of the foldable portion is greater than a thickness of the polarizer on the foldable portion. It is noted that one of the aims Tsai seeks to solve is to maintain the mechanical strength of the stack configuration of the touch display panel, and improve flexural endurance and resistance to pressure of the components (see Tsai: column 1, line 32-35). 
Song discloses a foldable display device in at least Fig. 6 further comprising: an encapsulation layer 400 disposed on a display structure 200; and a plurality of touch electrodes 310 disposed on the encapsulation layer 400, wherein the encapsulation layer 400 is disposed between the display structure 200 and the plurality of touch electrodes 310 (see Figs. 1, 6, and paragraphs 44, 45, 53, 66, 67, 72, 81, 82). 
As Tsai seeks to maintain the mechanical strength of the stack configuration of the touch display panel, and improve flexural endurance and resistance to pressure of the components (see Tsai: column 1, line 32-35), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foldable display device of Tsai to further include an encapsulation layer disposed on a display structure wherein the plurality of touch electrodes are disposed on the encapsulation layer, and wherein the encapsulation layer is disposed between the 
The combination of Tsai and Song does not explicitly disclose wherein a thickness of the foldable portion is greater than a thickness of the polarizer on the foldable portion. However, it is also noted that the thickness of the foldable portion 116 of the substrate 110 may be less than 50 micrometers, such as 20 to 30 micrometers (see Tsai: column 5, line 16-19).
Seki discloses a display device in at least Figs. 1-3 wherein a thickness of a substrate 19 is greater than a thickness of a polarizer 15 on the substrate 19 (see Figs. 1-3 and paragraphs 42, 45). 
It is well known in the art that the thickness of device layers of display devices should be as thin as possible, while still providing adequate rigidity, to allow incorporation of the portable display devices (see MPEP 2144 I). Tsai is silent as to the thicknesses of the polarizer 160 and the cover layer 140 but discloses that the substrate 110 offers a supporting effect and maintains the structural stability of the flexible display device. Seki teaches a display device with a thin polarizer and a thin cover layer coupled with a reinforcing member 19 that imparts rigidity. One skilled in the art hoping to reproduce the foldable display device of the combination of Tsai and Song also being motivated to provide a display device that is as thin as possible would look to Seki for a teaching to the thicknesses of the polarizer and the cover layer because Seki provides a display device with thin device layers as well as a reinforcing member 19 that imparts rigidity. Therefore, it would have been obvious to one of ordinary skill in the art before 

With respect to claim 3, the combination of Tsai, Song, and Seki discloses the foldable display device as claimed in claim 1, wherein the display structure 130 has a second top surface (top surface of 130), a third distance (distance from the bottom of 110 at 116 to the top surface of 130) is measured from the first bottom surface (bottom of 110 at 116) to the second top surface (top surface of 130), wherein the third distance is less than the first distance (distance from the bottom of 110 at 116 to 140A), and the third distance (distance from the bottom of 110 at 116 to the top surface of 130) is greater than the second distance (distance from the bottom of 110 at 116 to the bottom of 130) (see Tsai: Fig. 1A and column 3, line 57 - column 4, line 10). 

With respect to claim 4, the combination of Tsai, Song, and Seki discloses the foldable display device as claimed in claim 1, wherein the plurality of touch electrodes 150 comprise a touch layer 150 disposed on the foldable portion 116, wherein the touch layer 150 has a third bottom surface (bottom surface of the sensing electrode layer of 150), a fourth distance (distance from the bottom of 110 at 116 to the bottom surface of the sensing electrode layer of 150) is measured from the first bottom surface (bottom of 110 at 116) to the third bottom surface (bottom surface of the sensing electrode layer of 

With respect to claim 5, the combination of Tsai, Song, and Seki discloses the foldable display device as claimed in claim 4, wherein the display structure 130 has a second top surface (top surface of 130), and the second top surface (top surface of 130) is disposed between the third bottom surface (bottom surface of the sensing electrode layer of 150) and the first bottom surface (bottom of 110 at 116) (see Tsai: Fig. 1A and column 3, line 57 - column 4, line 33; the substrate of 150 is between the bottom of the sensing electrode layer of 150 and the top surface of 130). 

With respect to claim 8, the combination of Tsai, Song, and Seki discloses the foldable display device as claimed in claim 1, wherein the thickness of the foldable portion (at 116) of the substrate 110 can be greater than, less than, or equal to the thickness of the protecting layer (consisting of 140, 170, 160) on the foldable portion 116 (see Tsai: Fig. 1A, column 3, line 57 - column 4, line 10, and column 4, line 59 - column 5, line 7; the thickness of 110 at 116 is greater than, less than, or equal to the combined thicknesses of 140, 170, and 160). 

With respect to claim 9, the combination of Tsai, Song, and Seki discloses the foldable display device as claimed in claim 1, wherein the substrate 110 further includes 

With respect to claim 11, the combination of Tsai, Song, and Seki discloses the foldable display device as claimed in claim 1, wherein the substrate 110 further includes a main portion (either 112 or 114) adjoining to the foldable portion 116, a total thickness of the foldable display device 100 corresponding to the main portion (either 112 or 114) is greater than a total thickness of the foldable display device 100 corresponding to the foldable portion 116 (see Tsai: Fig. 1A, column 4, line 59 - column 5, line 26; note the difference in these thicknesses is DE1). 

With respect to claim 13, the combination of Tsai, Song, and Seki discloses the foldable display device as claimed in claim 1, wherein the substrate 110 has a Young's modulus Y1, the polarizer 160 has a Young's modulus Y2, and the cover layer 140 has a Young's modulus Y3 (see Tsai: Fig. 1A, column 3, line 57 - column 4, line 10, and column 4, line 24-46; each necessarily has a Young’s modulus; each of these layers has flexible characteristics). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 10,014,352 B1; hereinafter Tsai) in view of Song et al. (US 2014/0367644 A1;  as applied to claim 1 above, and further in view of Kim et al. (US 2010/0308335 A1; hereinafter Kim).

With respect to claim 2, the combination of Tsai, Song, and Seki discloses the foldable display device as claimed in claim 1, wherein the display structure 130 comprises a display unit (part of 130) (see Tsai: Fig. 1A and column 4, line 4-8).
The combination does not explicitly disclose a driving element electrically connected to the display unit, and a bottom surface of the driving element is defined as the second bottom surface. 
Kim discloses a foldable display device 101 in Figs. 1-6 further comprising a driving element (20/DC) electrically connected to a display unit 70, and a bottom surface of the driving element (20/DC) is defined as the second bottom surface (bottom surface of DC) (see Figs. 1 and 6 and paragraphs 45, 47, 84, 86, 89, 92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the display structure of the combination of Tsai, Song, and Seki would further comprise a driving element electrically connected to the display unit, and a bottom surface of the driving element is defined as the second bottom surface as taught by Kim because it is well known in the art that in order to operate as a display the display structure requires a driving element electrically connected to the display unit (see MPEP 2144 I).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8, 9, 11, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, as outlined above, the Song reference teaches the newly claimed limitations of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829